DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed October 21st, 2022, claims 1, 3, 6, 8, and 11 are amended.  Claims 1-6 and 8-11 are currently under examination.  New claims 12-14 are acknowledged and are also currently under examination.  Claim 7 is cancelled.
The amendment to claim 1 overcomes the objection in the Non-Final Rejection of August 23rd, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiebe (U.S. Patent No 9,650,904 B1).
Regarding claim 1, Wiebe discloses a tubular combustion chamber system for a gas turbine unit (Figure 1), comprising: a plurality of annularly arranged transition ducts (14, Figure 1) which are designed to be connected by their upstream ends in each case to a burner and to conduct hot gas produced by the burners to a turbine (Column 3, lines 15-19, discuss the flow structures 12 of Figure 1 goes from the combustor which is a burner, and Column 1, line 55, discusses the flow goes to a first row of turbine blades in a turbine), and a hot gas manifold (exit piece 16 is a hot gas manifold and “may further include an arcuate connection segment 36,” Figure 3 and lines 51-12 of Column 3) which is designed for connection to the turbine and which defines an annular channel (18, Figure 2, and Column 3, lines 22-24, which indicate that the exit pieces 16 in combination flow into an annular channel) that is open to the turbine (Column 3, lines 30-34, which indicate that the flow goes into an annular chamber open to the turbine  for delivering the gas flow to the first row of blades, which would be disposed immediately downstream of annular chamber 18) and into which downstream ends of the transition ducts open (18, Figure 2 shows the downstream ends of the transition ducts), wherein radially inner and outer faces of the hot gas manifold that define the annular channel converge toward each other from an upstream end to a downstream end of the annular channel (see annotated Figure 6 below).

    PNG
    media_image1.png
    742
    964
    media_image1.png
    Greyscale

Annotated Figure 6 of Wiebe showing radially inner and outer faces of the hot gas manifold that define the annular channel converge toward each other from an upstream end to a downstream end of the annular channel

Regarding claim 2, Wiebe discloses the tubular combustion chamber system as claimed in claim 1, wherein the transition ducts and the hot gas manifold are made of metal (Figure 3, shows the structure of the transition duct, and Column 4, line 28, discusses the metal outer shell of the transition duct, and  Figure 5, is the metal outer shell of the exit piece manifold) and are provided internally with a refractory lining (Column 3, lines 57-61, discusses the manifold’s ceramic lining which is a refractory material lining).
Regarding claim 8, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein a downstream end of an outer circumferential side and/or a downstream end of an inner circumferential side of the hot gas manifold (depicted on inner and outer circumferential sides by two 42’s and two 62’s of Figure 9 which are on the manifold’s downstream end) are/is provided with an attachment flange (the annotated Figure 8 below shows the flange provided with the circumferential sides of the manifold) configured to attach the hot gas manifold to the turbine (42, Figure 9 shows the flange location for attachment on the turbine, and Column 3 lines 25-26 discuss the exit piece leading to the turbine).

    PNG
    media_image2.png
    569
    705
    media_image2.png
    Greyscale

Annotated Figure 8 Indicating the Attachment Flange of Wiebe
Regarding claim 9, Wiebe discloses a gas turbine unit comprising: a plurality of annularly arranged burners (Column 3 line 8 discusses the combustors which are burners), a turbine (abstract), and a tubular combustion chamber system as claimed in claim 1 that connects the burners to the turbine (12, Figure 1 shows the tubular connections that connect the burners to the turbine).
Regarding claim 10, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein the refractory lining comprises a ceramic lining (Column 4, line 44 discusses the ceramic lining which is a refractory material lining).
Regarding claim 11, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein the metal comprises a thin-wall formed from a sheet (abstract discusses an “outer metal shell” which is a thin-wall formed from a sheet).  The recitation “formed from a sheet”  is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (U.S. Patent No 9,650,904 B1) in view of Gröss (EP 0767329 A1).
Regarding claim 3, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein a cross section of each transition duct tapers conically in a downstream direction (14, Figure 4 is the cross section of the transition duct tapers conically in a downstream direction, and Column 4 lines 4-9 discusses the flow-accelerating cone), and wherein a refractory lining of each transition duct comprises at least one annular lining section whose outer diameter tapers conically in the downstream direction (86, Figure 4 is the ceramic lining which is a refractory lining that tapers conically, and Column 4 lines 4-9 discusses that the ceramic liner transitions into a conical liner in the downstream direction).  Wiebe does not disclose that the liner is held on the transition duct with radial and axial pretension.
Gröss teaches a transition duct for transporting hot gases in a turbomachine having a liner (10, Figure 1) that is held onto the duct (20) with radial and axial pretension (abstract discusses pre-tension, and the specification discusses that 10 can be held onto 20 using pretension maintained both in the axial and in the radial directions).  It would have been obvious to attach the liner of Wiebe using radial and axial pretension as taught by Gröss in order to increase stiffness, compensate for thermal expansion, and/or to reduce the system’s likelihood of experiencing loosening screws or hot gas leakage.
Regarding claim 4, Wiebe discloses the tubular combustion chamber system as claimed in claim 3, wherein the at least one annular lining section is formed by a single lining element (96, Figure 10 depicts the single lining element, Column 2, lines 9-13 discusses the single structure, and Column 5, lines 40-44 discuss the lining element as single, integral structure).
Regarding claim 5, Wiebe discloses the tubular combustion chamber system as claimed in claim 3, wherein the at least one annular lining section is formed by a plurality of ring segment-shaped lining elements (98, Figure 9 show a separate embodiment indicating ring-shaped lining elements) which are braced against one another in a circumferential direction (Figure 2 shows that these elements are braced against one another at 24 in a circumferential direction).
Regarding claim 6, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein a refractory lining (Column 4, line 44 discusses the ceramic lining which is a refractory material lining) of the hot gas manifold (exit piece 16 is a hot gas manifold and “may further include an arcuate connection segment 36,” Figure 3 and lines 51-12 of Column 3) comprises a multiplicity of lining elements (96, Figure 9).  Wiebe does not disclose that the lining elements are attached with radial pretension to the radially inner and outer faces of the hot gas manifold.
Gröss teaches a liner (10, Figure 1) that is held onto the structure which could be a hot gas manifold (20) with radial and axial pretension (abstract discusses pre-tension, and the specification discusses that 10 can be held onto 20 using pretension maintained both in the axial and in the radial directions).  It would have been obvious to attach the lining elements of Wiebe using pretension as taught by Gröss in order to increase stiffness, compensate for thermal expansion, and/or to reduce the system’s likelihood of experiencing loosening screws or hot gas leakage.
Regarding claim 14, Wiebe discloses a tubular combustion chamber system for a gas turbine unit (Figure 1), comprising: a plurality of annularly arranged transition ducts (14, Figure 1) which are designed to be connected by their upstream ends in each case to a burner and to conduct hot gas produced by the burners to a turbine (Column 3, lines 15-19, discuss the flow structures 12 of Figure 1 goes from the combustor which is a burner, and Column 1, line 55, discusses the flow goes to a first row of turbine blades in a turbine), and a hot gas manifold (exit piece 16 is a hot gas manifold and “may further include an arcuate connection segment 36,” Figure 3 and lines 51-12 of Column 3) which is designed for connection to the turbine and which defines an annular channel (18, Figure 2, and Column 3, lines 22-24, which indicate that the exit pieces 16 in combination flow into an annular channel) that is open to the turbine (Column 3, lines 30-34, which indicate that the flow goes into an annular chamber open to the turbine  for delivering the gas flow to the first row of blades, which would be disposed immediately downstream of annular chamber 18) and into which downstream ends of the transition ducts open (18, Figure 2 shows the downstream ends of the transition ducts), wherein a cross section of each transition duct tapers conically in a downstream direction (14, Figure 4 is the cross section of the transition duct tapers conically in a downstream direction, and Column 4 lines 4-9 discusses the flow-accelerating cone), and wherein at a downstream end of each transition duct a refractory lining comprises at least one annular lining section whose outer diameter tapers conically in the downstream direction (86, Figure 4 shows that at a downstream end of each transition duct the refractory lining tapers conically in the downstream direction, and further, Column 4 lines 4-9 discusses that the ceramic liner transitions into a conical liner in the downstream direction).  Wiebe does not disclose that the liner is held on the transition duct with radial and axial pretension.
Gröss teaches a transition duct for transporting hot gases in a turbomachine having a liner (10, Figure 1) that is held onto the duct (20) with radial and axial pretension (abstract discusses pre-tension, and the specification discusses that 10 can be held onto 20 using pretension maintained both in the axial and in the radial directions).  It would have been obvious to attach the liner of Wiebe using radial and axial pretension as taught by Gröss in order to increase stiffness, compensate for thermal expansion, and/or to reduce the system’s likelihood of experiencing loosening screws or hot gas leakage.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (U.S. Patent No 9,650,904 B1).
Regarding claim 13, Wiebe discloses the tubular combustion chamber system as claimed in claim 2, wherein in the transition ducts (“flow-accelerating cones” 14) the refractory lining continuously tapers from a point upstream of the hot gas manifold until reaching the hot gas manifold (86, Figure 4 is the refractory lining that continuously tapers, and Column 4 lines 4-9 discusses that it transitions or tapers into a conical liner in the downstream direction), and wherein in the hot gas manifold the refractory lining converges (16 changes in fluid communication with a corresponding portion of annular chamber 18 along a common plane between a convergence flow junction [CFJ] 32 and an outlet end, lines 42-45 of Column 3, where a convergence flow junction is commonly understood to have a converging flow to maintain uninterrupted flow acceleration in the dynamic flow-path) from the upstream end to the downstream end of the annular channel (the ceramic liner is inwardly disposed onto the metal shell and that the refractory liner changes respectively in correspondence with the metal in this path, lines 57-65 of Column 3).  Wiebe does not disclose the manifold ”continuously” converging.  It would have been obvious to continuously-reduce the cross-sectional area of the changing flowpath of Wiebe, in common-sense accordance with Bernoulli’s principal and mass-flow continuity, in order to maximize flow rate (and minimize pressure disruptions) across the transition into the annular channel, thereby maximizing the kinetic energy imparted onto the turbine blades.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (U.S. Patent No 9,650,904 B1) in view of Tatsumi (US 20010032453 A1).
Regarding claim 12, Wiebe discloses the tubular combustion chamber system as claimed in claim 2.  Wiebe does not disclose an annular pressure element secured to an upstream end of the transition duct and pressed against an end face of the refractory lining.
Tatsumi teaches a ceramic member support structure for a gas turbine engine, and an annular pressure element 38 secured to an upstream end of the transition duct 41 and pressed against an end face of the refractory lining 26 (see Figure 8).  It would have been obvious to secure an annular pressure element to an upstream end of the transition duct of Wiebe and pressed against an end face the refractory lining, as taught by Tatsumi, in order to maintain the refractory lining in place and/or to maintain-by-force the tension of the refractory lining caused by the aforementioned radial and axial pretension.

Response to Arguments
Applicant’s arguments filed October 21st, 2022  have been fully considered but they are not persuasive.Regarding applicant’s argument that Wiebe does not disclose the radially inner and outer faces of the hot gas manifold that define the annular channel converge toward each other from an upstream end to a downstream end of the annular channel, reference the claim 1 rejection above.  As shown in Wiebe, Figure 6, the radially inner and outer faces that define the annular channel do converge in the claimed manner.  
Regarding applicant’s arguments that Wiebe does not disclose a downstream end of an outer circumferential side and/or a downstream end of an inner circumferential side of the hot gas manifold are/is provided with an attachment flange configured to attach the hot gas manifold to the turbine, as set forth in the rejection of  claim 8 above, the flange that attaches the manifold to the turbine is shown in figure 8 (portion extending to the break line)is at the downstream end of the hot gas manifold; the attachment flange, therefore, is clearly configured to attach the hot gas manifold to the turbine.     
Regarding new claim 12, which claims an annular pressure element secured to an upstream end of the transition duct and pressed against an end face of the refractory lining, new art to Tatsumi the annular pressure element to hold the refractory material in place with force, at the same position in the transition duct.
Regarding new claim 13, which claims the tubular combustion chamber system as claimed in claim 2, wherein in the transition ducts the refractory lining continuously tapers from a point upstream of the hot gas manifold until reaching the hot gas manifold, and wherein in the hot gas manifold the refractory lining continuously converges from the upstream end to the downstream end of the annular channel,   Bernoulli’s principle and mass-flow continuity are commonly known in the art.  Wiebe does disclose several areas where this is well-understood, such as the flow-acceleration cone and convergence flow junction.  The ‘continuous’ transition, and maintenance of these common-sense design features across the manifold, is obvious.  
Regarding new claim 14 which claims that a downstream end of the transition duct a refractory lining comprises at least one annular lining section 1) whose outer diameter tapers conically in the downstream direction and 2) which is held on the transition duct with radial and axial pretension, 1)’ Wiebe discloses a conical flow accelerating section 14 which is a transition duct and is part of the overall transition duct system and 2) Gross teaches the axial and radial pretension.  Annular shaped sealing elements would be located at Wiebe-compatible locations #1 and #2 in applicant’s presented annotated version of Wiebe's Fig. 4.  This is at the upstream junction of 14 (Figure 4 of Wiebe) where it is shown that the edges of the liner terminate.  Further, 15 (Figure 3 of Wiebe) shows the #2 Wiebe-compatible location.  At these locations, the geometry of Gross's annular shaped sealing element would work with the annular shape of Wiebe at those locations specified above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MICHAEL MCSHANE whose telephone number is (571)272-6406. The examiner can normally be reached by email at Jeffrey.McShane@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached via email at todd.manahan@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.M./Examiner, Art Unit 4165                                                                                                                                                                          

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741